DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14-16, and 18 are pending.
Claims 13 and 17 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Arguments
Applicant argues that the claims, as amended, are not taught or suggested by the prior art of record.
Applicant’s argument has been fully considered but it is not persuasive.  
Dhillon teaches wherein the insulator (construed as comprising 400, Fig. 7) comprising a skin-contacting outer surface configured to be put into contact (e.g., [0071] (disclosing contact cooling/heating)) with a surface of skin (e.g., [0143] (disclosing treatment of skin conditions)), a skin-contact detection electrode (construed as, e.g., a Peltier cooler, [0073]).
Note that Dhillon also teaches use of the skin-contact detection electrode (construed as, e.g., a Peltier cooler, [0073]) to adjust the temperature of the skin.  See, e.g., [0023], [0026].  

So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adanny with that of Dhillon such that wherein the skin-contact detection electrode (construed as comprising the cooling/heating element taught by Dhillon combined with the temperature sensors taught by Adanny) is operative to provide a signal to the processor that is indicative of whether the skin-contacting outer surface of the insulator is in contact with the surface of the skin (as recited in claim 1); wherein the insulator comprising a skin-contacting outer surface configured to be put into contact with a surface of skin; a skin-contact detection electrode, and receiving, by the processor, a signal from the skin-contact detection electrode that is indicative of whether the skin-contacting outer surface of the insulator is in contact with the surf ace of the skin (as recited in claim 8) in order to more accurately adjust the temperature of the skin.
Note that the feedback control loop (resulting from the combination of Adanny and Dhillon), as noted above, provides a signal to the processor that is indicative of the skin-contacting outer surface of the insulator being in contact with the surface of the skin because the signal would reflect the heating/cooling effect of the electrode.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (US 20140121728 A1, May 1, 2014) (hereinafter “Dhillon”) in view of Kader (US 20120065575 A1, March 15, 2012) and Adanny (US 20150032092 A1, January 29, 2015).
Regarding claims 1 and 4, Dhillon teaches a skin treatment device (10, Fig. 2) comprising: a housing (30, Fig. 2; [0058]); a first electrode (e.g., 34/38, Figs, 1, 2), at least a portion of the first electrode extending from the housing; a second electrode (e.g., 42/46, Figs. 1, 2), at least a portion of the second electrode extending from the housing; an insulator coupled to the housing and interposed between the first electrode and the second electrode (insulation positioned around a portion of the needles of the electrodes, [0108] - and thus between the first and second electrodes; see also Fig. 8 – insulating material around base portion 1922 of each electrode needle 1920, [0109]); a camera (300, Fig. 6; [0069]) coupled to the housing or the insulator; and a processor (e.g., 82, Fig. 3).
Dhillon does not expressly teach a processor configured to control the skin treatment device to deliver DC electroporation energy from the first electrode in response to identifying an image captured by the camera as a skin irregularity.  Dhillon teaches various waveforms resulting from interference.  See, e.g., [0085]-[0087].  Kader teaches DC electroporation.  See, e.g., [0011], [0016], [0032], [0059]-[0063].  Kader also teaches an on-board power source (e.g., 3, Fig. 1; [0061]).
Dhillon does not expressly teach performing image matching operations to control the treatment device.   Adanny teaches performing image matching operations (construed as image analysis) to control the treatment device.  See, e.g., [0046] ,[0049], [0078]-[0079] (disclosing image analysis to detect blemishes, wrinkles, scars, discolorations, and other abnormalities).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kader with the invention taught by Dhillon such that the invention further comprises a processor configured to perform image matching operations and to control the skin treatment device to automatically initiate a delivery of electroporation energy from the first electrode in response to identifying, by the processor using the image matching operations, an image captured by the camera as a skin irregularity (as recited in claim 1); further comprising an on-board power source for supplying the DC electroporation energy (as recited in claim 4) in order to provide a convenient means for an effective treatment.
As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adanny with that of Dhillon such that wherein the skin-contact detection electrode is operative to provide a signal to the processor that is indicative of whether the skin-contacting outer surface of the insulator is in contact with the surface of the skin (as recited in claim 1) in order to more accurately adjust the temperature of the skin.
Regarding claim 6, as discussed above, Dhillon (in view of Kader and Adanny) teaches a skin treatment device, wherein the skin-contact detection electrode (construed as, e.g., cooler/heater) is embedded within the insulator or positioned on an opposite side of the insulator in comparison to the skin-contacting outer surface of the insulator, and wherein the skin-contact detection electrode is positioned to be out of contact with the surface of the skin when the skin-contacting outer surface of the insulator is in contact with the surface of the skin, as depicted in Figs. 7, 8.
Regarding claims 8, 14-16, and 18, as discussed above, Dhillon (in view of Kader and Adanny) teaches a method for treating a patient, the method comprising: positioning a skin treatment device in contact with skin of the patient, the skin treatment device comprising: a housing; a first electrode, at least a portion of the first electrode extending from the housing; a second electrode, at least a portion of the second electrode extending from the housing; an insulator coupled to the housing and interposed between the first electrode and the second electrode; a camera coupled to the housing or the insulator; and a processor configured to perform image matching operations and to control the skin treatment device; and automatically initiating a delivery of DC electroporation energy from the first electrode in response to identifying, by the processor using the image matching operations, a first image captured by the camera as a skin irregularity (as recited in claim 8); further comprising ceasing the DC electroporation energy delivery based on identification, by the processor in a second image captured by the camera, of a reddening of skin at or near the skin irregularity (as recited in claim 14); further comprising increasing an intensity of the DC electroporation energy delivery based on a humidity detected by a humidity sensor of the skin treatment device (as recited in claim 15); further comprising increasing an intensity of the DC electroporation energy delivery based on a skin conductance detected by a pair of galvanic skin resistance (GSR) electrodes of the skin treatment device (as recited in claim 16); wherein the delivering DC electroporation energy comprises: emitting the DC electroporation energy from the first electrode; passing of the DC electroporation energy through the skin of the patient; and receiving of the DC electroporation energy by the second electrode (as recited in claim 18).
As discussed above (Responses to Arguments incorporated by reference herein), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adanny with that of Dhillon such that wherein the insulator comprising a skin-contacting outer surface configured to be put into contact with a surface of skin; a skin-contact detection electrode, and receiving, by the processor, a signal from the skin-contact detection electrode that is indicative of whether the skin-contacting outer surface of the insulator is in contact with the surf ace of the skin (as recited in claim 8) in order to more accurately adjust the temperature of the skin.
Regarding claims 9-12, Dhillon does not expressly teach the various dermatological conditions recited by the claims at issue.   Kader teaches that electroporation can be used to treat various dermatological conditions, such as wrinkles, stretch marks, discolorations, acne.  See, e.g., [0001], [0017], [0018].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kader with the invention taught by Dhillon (in view of Adanny) such that the method further comprises wherein the skin irregularity is a wrinkle (as recited in claim 9); wherein the skin irregularity is a cancerous or pre-cancerous lesion (as recited in claim 10); wherein the skin irregularity is a stretch mark or striae (as recited in claim 11); wherein the skin irregularity is: (i) acne or (ii) oral cancer of buccal mucosa, gums, or tongue (as recited in claim 12) in order to treat those conditions.  

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon in view of Kader and Adanny, as applied to claim 1, and further in view of Ajiki et al. (US 20150182737 A1, July 2, 2015) (hereinafter “Ajiki”).
Regarding claims 2, 3, and 5, Dhillon teaches a skin treatment device, except comprising the various sensors recited by the claims at issue.  However, Dhillon teaches the criticality of various skin properties, such as temperature.  See, e.g., [0072], [0075].  Ajiki teaches a skin temperature sensor (e.g., [0126], [0200]) and a humidity sensor (e.g., [0166]-[0167]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ajiki with the invention taught by Dhillon (in view of Kader and Adanny) such that the invention further comprises a skin temperature sensor (as recited in claim 2); a humidity sensor (as recited in claim 3); and a pair of galvanic skin resistance (GSR) electrodes for measuring conductance of skin (as recited in claim 5) in order to an optimize the treatment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dhillon in view of Kader and Adanny, as applied to claim 1, and further in view of Krespi et al. (US 20060047329 A1, March 2, 2006) (hereinafter “Krespi”).
Regarding claim 7, Dhillon teaches a skin treatment device, except wherein the device is configured as a hand-held toothbrush.  Krespi teaches an electroporation device configured as a hand-held toothbrush.  See, e.g., [0143].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krespi with the invention taught by Dhillon (in view of Kader and Adanny) such that the device is configured as a hand-held toothbrush, and wherein the hand-held toothbrush is configured to deliver DC electroporation (as recited in claim 7) in order to provide a convenient means for an effective treatment.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson, can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792